COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 IN THE INTEREST OF L.A.-K.,
 A CHILD.                                         §             No. 08-18-00066-CV

                                                  §                Appeal from the

                                                  §              388th District Court

                                                  §           of El Paso County, Texas

                                                                (TC# 2015DCM8567)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the judgment ordering Appellant to pay $1,020 monthly child support and $9,180 child support

arrearages. The Court also concludes there was error in the part of the judgment ordering

Appellant to pay cash medical support. We therefore reverse those portions of the trial court’s

judgment and remand those issues to the trial court for further proceedings.

       The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellee recover from Appellant and his sureties, if any, see TEX. R. APP. P.

43.5. for performance on the judgment and all costs in this Court, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.